DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aepli et al (US 20180251599 A1).
Regarding claim 16, Aepli teaches a method for preparing microwave-resistant mouldings comprising a moulding compound comprising at least one amorphous or microcrystalline copolyamide (A) [abstract and 0112], said copolyamide (A) containing at least the following monomers: (a) 50 mol % of at least one cycloaliphatic diamine [0054], (b) 1.5-4.4 mol % of at least one dimeric fatty acid [0058], (c) 23.6-36.5 mol % of at least one aromatic dicarboxylic acid [0062], and optionally (d) 12-22 mol % of at least one aliphatic dicarboxylic acid [0064].  The at least one aromatic dicarboxylic acid group (c) is selected from the group consisting of isophthalic acid, terephthalic acid, naphthalenedicarboxylic acid and mixtures thereof [0061].  
The examiner submits that Aepli’s amorphous or microcrystalline copolyamide (A) is identical to the claimed amorphous or microcrystalline copolyamide (A) because:
Aepli’s (a) at least one cycloaliphatic diamine reads on the claimed (a) at least one cycloaliphatic diamine;
Aepli’s (b) 1.5-4.4 mol % of at least one dimeric fatty acid falls within the claimed (b) 0.25 to 10 mol % of at least one dimeric fatty acid;
Aepli’s (c) 23.6-36.5 mol % of at least one aromatic dicarboxylic acid selected from the group consisting of isophthalic acid, terephthalic acid, naphthalenedicarboxylic acid falls within the claimed (c) 12 to 49.75 mol% of at least one aromatic dicarboxylic acid selected from the group comprising isophthalic acid, terephthalic acid, and naphthalenedicarboxylic acid;
Aepli’s (d) 12-22 mol % of at least one aliphatic dicarboxylic acid falls within the claimed 0-37.75 mol% of at least one aliphatic dicarboxylic acid.
Aepli’s Example 1 in Table 2 shows the molar ratio of isophthalic acid and terephthalic acid are equal (14/14); and the sum of all dicarboxylic acids (2 mol% of dimeric fatty acid C36, 14 mol% of isophthalic acid, 14 mol% of terephthalic acid, 20 mol% of dodecane-1,12-dioic acid) is 50 mol %, which is equal 50 mol % of the diamine TMDC; and all of the aforementioned monomers add up to 100 mol % [0158]. 
Aepli teaches that the product was formed into rice bowls by injection molding [0148].  
The claimed “resistant to an aqueous solution containing hypochlorous acid and/or its salt” is a property of the product.  “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Aepli teaches the same product, the claimed “resistant to an aqueous solution containing hypochlorous acid and/or its salt” is expected to be present, absent concrete evidence to the contrary.

Regarding claim 17, the claimed conveying and/or storing application is purpose or intended use limitation which, upon further consideration, does not further limit the structure of the product. Anything that meets the claimed composition should also be entirely capable of being used for the claimed conveying and/or storing application.  Therefore, the examiner reasonably considers that this limitation is met by Aepli’s product having the same structure as stated above, absent concrete evidence to the contrary.

Regarding claim 18, Aepli teaches 50 mol % of (a) at least one cycloaliphatic diamine as stated in the claim 16 rejection, meeting the claimed 40-50 mol% of cycloaliphatic diamine;
Aepli teaches (b) 1.5-4.4 mol % of at least one dimeric fatty acid as stated in the claim 16 rejection, falling within the claimed 1 to 7.5 mol % of at least one dimeric fatty acid;
Aepli teaches (c) 23.6-36.5 mol % of at least one aromatic dicarboxylic acid as stated in claim 16 rejection, falling within the claimed 14-44 mol% of aromatic dicarboxylic acid.
Aepli teaches (d) 12-22 mol % of at least one aliphatic dicarboxylic acid, overlapping the claimed 5-35 mol% of at least one aliphatic dicarboxylic acid.
Aepli’s Example 1 teaches proportions of all the monomers present in the copolyamide (A) add up to 100 mol % as stated in claim 16 rejection, meeting the claimed “the molar portions of all monomers contained in the copolyamide (A) add up to 100 mol%”.

Regarding claim 19, Aepli’s Example 1 has the at least one aromatic dicarboxylic acid group (c) is selected from the group consisting of isophthalic acid and terephthalic acid as stated in claim 16 rejection. The at least one aliphatic dicarboxylic acid (d) of dodecane-1,12-dioic acid is 20 mol %; the molar ratio of isophthalic acid and terephthalic acid are equal (14/14); and the sum of all dicarboxylic acids (2 mol% of dimeric fatty acid C36, 14 mol% of isophthalic acid, 14 mol% of terephthalic acid, 20 mol% of dodecane-1,12-dioic acid) is 50 mol %, which is equal 50 mol % of the diamine TMDC; and all of the aforementioned monomers add up to 100 mol % [0158]. 

Regarding claim 20, Aepli’s Example 1 has glass transition temperature of 212° C and light transmittance on a plaque having a thickness of 2 mm of 92.9% [0158], meeting the claimed glass transition temperature of at least 155 °C and light transmittance of at least 80%.

Regarding claims 21-22, Aepli’s Example 1 has bis(4-aminocyclohexyl)methane, bis(4-amino-3,5-dimethylcyclohexyl)methane (TMDC), meeting the claimed (a), the dimeric fatty acid of C36, meeting the claimed (b); isophthalic acid and terephthalic acid, meeting the claimed (c); dodecane-1,12-dioic acid, meeting the claimed (d).

Regarding claim 23, Aepli teaches that the aliphatic dicarboxylic acids (d) means dicarboxylic acids having 6 to 22 carbon atoms [0035].  Since Aepli teaches “at least one aliphatic dicarboxylic acid” for component (d), one of ordinary skill in the art would understand that dicarboxylic acids having 6 to 22 carbon atoms can be used as a further monomer in addition to dodecane-1,12-dioic acid, tetradecane-1,14-dioic acid, octadecane-1,18-dioic acid and mixtures thereof.

Regarding claims 24-26, Aepli teaches the copolyamide (A) includes MACMI/MACM12/MACM36 and MACMI/MACMT/MACM12/MACM36 and mixtures thereof [0067], meeting the claimed limitations.

Regarding claims 27-30, Aepli teaches 98-99.9% by weight of copolyamide (A) and 0.1-2% by weight of additives (B), where components (A) and (B) add up to 100% by weight [0099].
Aepli’s 98-99.9 wt% of copolyamide (A) falls within the claimed copolymer (A) in the amount of 46-100 wt% and 96-100 wt%, respectively.  Aepli’s 0.1-2 wt% of additive (B) falls within the claimed additive (C) in the amount of 0-4 wt%.
Aepli does not teach fillers, meeting the claimed 0-50% filler (B).
Aepli does not teach any further polyamide and/or copolyimide.  Thus, it is interpreted that the molding compound does not contain any further polyamide and/or copolyimide.

Regarding claim 31, Aepli teaches 50 mol % of cycloaliphatic diamine (a), 1.5-4.4 mol % of dimeric fatty acid (b), 23.6-36.5 mol % of aromatic dicarboxylic acid (c), 12-22 mol % of aliphatic dicarboxylic acid (d), meeting the claimed 48-50 mol % of cycloaliphatic diamine (a), 1.5-4.4 mol % of dimeric fatty acid (b), 23-38.5 mol % of aromatic dicarboxylic acid (c), 10-25.5 mol % of aliphatic dicarboxylic acid (d).
Aepli teaches proportions of all the monomers present in the copolyamide (A) add up to 100 mol % as stated in claim 16 rejection, meeting the claimed “the molar portions of all monomers contained in the copolyamide (A) add up to 100 mol%”.

Regarding claim 32, Aepli’s Example 1 has glass transition temperature of 212° C and light transmittance on a plaque having a thickness of 2 mm of 92.9% [0158], meeting the claimed glass transition temperature of at least 170 °C and claimed light transmittance of at least 85%.

Regarding claim 33, Aepli teaches 98-99.9% by weight of copolyamide (A) and 0.1-2% by weight of additives (B), where components (A) and (B) add up to 100% by weight [0099].
Aepli’s 98-99.9 wt% of copolyamide (A) falls within the claimed copolymer (A) in the amount of 57-99.9 wt%.  Aepli does not teach fillers, meeting the claimed 0-40% filler (B).  Aepli’s 0.1-2 wt% of additive (B) overlaps the claimed additive (C) in the amount of 0.01-3 wt%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                    
                                                                                                                                                                                    
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762